Citation Nr: 0604187	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for PTSD.  

The veteran and his spouse testified at a Central Office 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ) in September 2004.  A transcript of that hearing is of 
record and associated with the claims folder.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran did not serve in combat.  

3.  The record contains no credible supporting evidence of 
inservice stressors.  

4.  The veteran does not have PTSD associated with service.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the claimant was advised 
by letters dated in November 2001, July 2002, and August 2003 
to submit substantiating information, and was informed of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the claimant 
what evidence and information VA would be obtaining, and 
essentially asked him to send to VA any information he had to 
process the claim.  The letters also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

VA informed the claimant what he needed to show for a service 
connection claim.  Apart from the letters, the rating 
decision on appeal, together with the statement of the case, 
adequately informed the claimant of the type of evidence 
needed to substantiate his claim, as well as provided him 
with additional opportunities to submit further evidence.  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim.  
This was accomplished in this case.  The Board concludes, 
therefore, that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.  

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  He was offered the opportunity to testify 
before the undersigned Veterans Law Judge, at a Central 
Office Board hearing in September 2004, and he did so.  The 
claimant has not identified any additional evidence pertinent 
to his claim not already of record, or attempted to be 
located, or requested by VA.  There are no known additional 
records to obtain.

The Board finds that VA has satisfied its duties to inform 
and assist him.  




II.  Service Connection-PTSD

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD based upon service 
in Vietnam.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

It is not meaningfully contended that the veteran served in 
combat.  The veteran indicated, in pertinent part, that he 
was an auto track radar technician.  He was awarded the 
National Defense Service Medal, Vietnam Service Medal, and 
the Bronze Star.  

The veteran claims that service connection is warranted for 
PTSD based upon his Vietnam service.  He claims that he was 
exposed to certain stressors and that as a result, he has a 
diagnosis for and has been treated for PTSD.  Service medical 
records, compiled during the veteran's active service which 
ended in 1969, are devoid of findings, treatment, or 
diagnosis of PTSD.  

After service, the veteran was seen by VA and was diagnosed 
by a VA neuropsychiatrist with bitemporal headaches.  He has 
since been diagnosed with both depression and PTSD.  This 
case turns, therefore, on whether there is credible 
supporting evidence that the claimed inservice stressors 
occurred.  The veteran reported, and also testified before 
the undersigned at a Central Office Board hearing in 
September 2004, that it was his job in Vietnam to direct 
fighters and bombers to their enemy targets.  He alleged that 
his stressor was that on one particular occasion, he directed 
a target, the target was bombed, and later, he and others 
went to the site of the target and found body parts of women 
and children because they hit the wrong target, as their 
equipment was not properly calibrated.  Another one of the 
veteran's stressors noted in the record pertains to a CIA 
organized attack with the goal of "taking out some of the 
upper-level people" in Cambodia.  The veteran related that 
several innocent people were killed.  The veteran submitted 
e-mails from persons in his unit, specifically, one that was 
sent the day prior to his hearing indicating incidents 
occurring in Vietnam with regard to their unit.  The veteran 
indicated to the undersigned VLJ at his hearing that the 
serviceman who submitted the e-mail statement with regard to 
incidents that occurred with his unit was not known to the 
veteran while he was stationed in Vietnam.  The veteran's 
spouse testified at the hearing as to the veteran's behavior 
since his return from Vietnam.  

The veteran underwent VA psychiatric examinations in 
September 2001 and in February 2002.  In both of these 
examinations, he was diagnosed with PTSD, and the 
aforementioned stressor was cited as the basis for PTSD.  
This notwithstanding, to establish service connection, the 
claimed non-combat stressor needs to be corroborated.  It has 
not been.  

The veteran has related the above noted stressors and has 
been diagnosed with PTSD.  The claimed stressors were for the 
most part cited in the diagnosis of PTSD.  Unfortunately, the 
evidence submitted by the veteran in an attempt to 
substantiate the stressor, e-mails between men in a Combat 
Evaluation Group, is not, in itself sufficient to corroborate 
the veteran's claimed stressor.  The e-mails did not 
specifically relate to any specific incident claimed by the 
veteran, and the one e-mail that the veteran identified as 
from a serviceman in his unit, was from a serviceman that he 
did not know while stationed in Vietnam.  The veteran has 
stated on multiple occasions that these were secret missions 
and that there was no documentation available to corroborate 
the occurrence of these issues.  He has not provided any 
information which would be useful in VA trying to assist him 
in corroborating his claimed in service stressors.  Absent 
credible corroborating evidence of the claimed in-service 
stressors, the claim of service connection for PTSD must be 
denied.  


ORDER

Service connection for PTSD is denied.  




____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


